Exhibit 13 The Savannah Bancorp, Inc. and Subsidiaries Financial Statement Section Index Page Number Index to Financial Statement Section F - 1 Report of Independent Registered Public Accounting Firm F - 2 Consolidated Balance Sheets December 31, 2009 and 2008 F -3 Consolidated Statements of Income for the Years Ended December 31, 2009, 2008 and 2007 F -4 Consolidated Statements of Changes in Shareholders' Equity for the Years Ended December 31, 2009,2008 and 2007 F -5 Consolidated Statements of Cash Flows for the Years EndedDecember 31, 2009, 2008 and 2007 F -6 Notesto ConsolidatedFinancial Statements F -7 Management's Discussion and Analysis of Financial Condition and Results of Operations F -30 Selected Five-Year Financial Data 2005-2009 Selected Financial Condition Highlights F -30 Selected Operating Highlights F -31 Selected Quarterly Data F -32 Market for Registrant's Common Equity and Related Shareholder Matters F -32 Stock Performance Graph F -33 Introduction F -34 Critical Accounting Estimates F -35 Results of Operations 2009 Compared with 2008 F -39 2008 Compared with 2007 F -40 Financial Condition and Capital Resources F -41 Loan Concentrations F -41 Liquidity and Interest Rate Sensitivity Management F -42 Off-Balance Sheet Arrangements F -43 Forward Looking Statements F -44 Cash Flow/Maturity Gap and Repricing Data F -45 Average Balance Sheet and Rate/Volume Analysis 2009 and 2008 F -46 Average Balance Sheet and Rate/Volume Analysis 2008 and 2007 F -47 F - 1 The Savannah Bancorp, Inc. - 2009 Annual Report Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of The Savannah Bancorp, Inc.: We have audited the accompanying consolidated balance sheets of The Savannah Bancorp, Inc. and subsidiaries as of December 31, 2009 and 2008 and the related consolidated statements of income, changes in shareholders' equity and cash flows for each ofthe three years in the period ended December 31, 2009.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of The Savannah Bancorp, Inc. and its subsidiaries as of December31, 2009 and 2008 and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), The Savannah Bancorp, Inc. and its subsidiaries’ internal control over financial reporting as of December 31, 2009, based oncriteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated
